Citation Nr: 1748944	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service-connection for hypertension. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of service-connection for a right foot disability. 

3.  Entitlement to service-connection for hypertension, to include as secondary to presently service-connected disabilities.  

4.  Entitlement to service-connection for a right foot disability, to include as secondary to presently service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Daniel A. Shawl, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1987.  The Veteran also served in the National Guard from March 1988 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran was previously denied service connection for a right foot condition and hypertension by way of a February 2006 decision which became final when the Veteran did not submit new evidence or perfect an appeal within one year.  Consequently, the issue of whether new and material evidence has been presented so as to reopen the previously denied claims must be addressed by the Board.  

The Veteran presented sworn testimony at a hearing before the undersigned in June 2017.  A transcript of that hearing is of record.

The issue of entitlement to service-connection hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was denied service-connection for a right foot condition and hypertension in a February 2006 rating decision and the Veteran did not perfect his appeal within a year of that rating decision.

2.  The evidence associated with the record subsequent to the February 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The Veteran's right foot disability was aggravated as a result of an injury sustained in the course of her National Guard training.  


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service-connection for a right foot condition and hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen claims of entitlement to service-connection for a right foot condition and hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for service connection for right knee degenerative joint disease have been met. 38 U.S.C.A. §§ 1110. 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NEW AND MATERIAL EVIDENCE

The Board finds that by introducing evidence that relates her right foot condition and hypertension to service, the Veteran has introduced new and material evidence and consequently the claims for service-connection must be reopened.  The Veteran seeks service-connection for hypertension and a right foot condition.  Service-connection for these disabilities was denied in a February 2006 rating decision. 

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement ("NOD") with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 20.200-20.202, 20.302(a).

Here, the record shows that the Veteran did not appeal the denial of service-connection and did not submit additional evidence within the one year period.  Thus, the February 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim. There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence has been presented such that the Veteran's service connection claims should be reopened.  The Veteran's claims were initially denied on the basis that there was no evidence that established that the Veteran's hypertension and foot condition had their onset in service or were otherwise related to service. 

Pertinent evidence received since the February 2006 rating decision includes the Veteran's testimony that she injured her foot at the same time that she injured her right ankle resulting in an aggravation of her foot, as well as the contention that her in-service preeclampsia could be related to her present hypertension.  See June 2016 Hrg. Tr.  The Board finds that the Veteran's testimony regarding an in-service injury to her foot as well as the reference to medical literature from the Mayo Clinic discussing the link between hypertension and preeclampsia constitute new and material evidence.  The evidence is "new" because it was not of record at the time that the February 2006 rating decision was issued, and is not cumulative or redundant of the evidence previously of record.  The evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim, (i.e., the in-service foot injury and manifestation of heart problems associated with preeclampsia) and meets the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claims of entitlement to service connection for a right foot condition and hypertension is warranted.  

II. SERVICE CONNECTION- RIGHT FOOT DISABILITY

The Board grants entitlement to service-connection for a right foot disability because the Veteran's disability was aggravated by her August 2001 injury sustained in the course of National Guard training.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service-connection may also be granted if the it is determined that the Veteran was disabled from a disease or injury which was incurred or aggravated during active duty for training (ACDUTRA) or if the Veteran's injury occurred during any period of inactive duty for training (INACDUTRA).

There is no dispute that the Veteran has a present right foot disability.  Rather, the issue is whether this disability is related to her military service.  The evidence of record shows that the Veteran has had a long history of foot pain and associated treatment.  The record also shows that the Veteran suffered an injury to her right ankle and foot while training with the National Guard in August 2001.  The Veteran's injury is reported in an August 2001 Line of Duty Report, and the Veteran's Sworn Statement from September 2001 details her foot pain and the incident.  Later medical records support that while the Veteran may have had significant problems with her right foot before this incident, her disability was at least aggravated by the in-service injury.  As the Veteran's disability is the result of an in-service injury, the Board need not resolve whether this occurred during a period of ACDUTRA or INACDUTRA and simply finds that entitlement to service-connection for a right foot disability has been established.  




ORDER

The previously denied claims of entitlement to service-connection for hypertension and right foot condition are reopened.  

Entitlement to service-connection for a right foot disability is granted.  


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

A remand is necessary so as to afford the Veteran VA medical examinations and so that the Board may benefit from a medical opinion regarding whether the Veteran's hypertension had its onset in service, or is otherwise related to service.  

The Veteran's attorney has introduced evidence that links preeclampsia, which occurred in service, with the Veteran's hypertension.  See Hrg. Tr. at 5.  The citations introduced at the hearing indicate that "preeclampsia pregnancy complication characterized by high blood pressure and signs of damage to another organ system, most often the liver and kidneys. Preeclampsia usually begins after 20 weeks of pregnancy in women whose blood pressure had been normal."  Id.; see also Preeclampsia: Symptoms & Causes, MAYO CLINIC, https://www.mayoclinic.org/diseases-conditions/preeclampsia/symptoms-causes/syc-20355745.  This evidence constitutes new and material evidence; however it does not itself establish a nexus.  The Veteran, the Veteran's attorney, and the Board are all without the medical expertise to provide a competent opinion as to whether the Veteran's hypertension arose in service or is otherwise related to an in-service event like preeclampsia.  Accordingly, a remand is necessary to obtain a competent medical opinion.  Similarly, a remand is necessary to address the contention raised at the hearing that the Veteran's hypertension may be caused or aggravated by one of the Veteran's presently service-connected disabilities.  

A remand is also necessary to verify the specific training dates for the Veteran's National Guard service.  

As this matter is being remanded, any outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Any such records should be associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated her for the conditions on appeal.  Make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her medical conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Verify all of the Veteran's periods of service, including periods of ACDUTRA and INACDUTRA.  Please note that reports of retirement points do not contain the necessary information in this regard. 

5.  After obtaining the requested records and verifying the Veteran's periods of ACDUTRA and INACDUTRA, schedule the Veteran for appropriate VA examinations to address the onset and/or etiology of her.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The appropriate examiner(s) are asked to identify any hypertension disorders present and then to opine as to the following:

(a)  Is it at least as likely as not that hypertension had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service including periods of ACDUTRA and INACDUTRA.  (Consider Veteran's reference to the link between preeclampsia, high blood, and hypertension from the Mayo Clinic).  

(b)  If not directly related to service on the basis of question (a), is hypertension proximately due to, the result of, or caused by any service-connected disability(ies) including the Veteran's presently service-connected psychiatric disability?  

(c)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) including the Veteran's presently service-connected psychiatric disability?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (c), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


